Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 1 of 10 PageID #:24




                                                    NF FILED
                                                              11/2/2020
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 2 of 10 PageID #:25
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 3 of 10 PageID #:26
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 4 of 10 PageID #:27
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 5 of 10 PageID #:28
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 6 of 10 PageID #:29
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 7 of 10 PageID #:30
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 8 of 10 PageID #:31
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 9 of 10 PageID #:32
Case: 1:20-cv-06254 Document #: 9 Filed: 11/02/20 Page 10 of 10 PageID #:33
